DISSENTING OPINION BY
Judge McGINLEY.
I respectfully dissent to the majority’s conclusion that the Workers’ Compensation Appeal Board (Board) does not have exclusive jurisdiction in this matter and its conclusion that the Orphan’s Court has jurisdiction to determine the appropriate recipient of minor Jonathan Thomas Sta-pas’ workers’ compensation survivor benefits.
The majority concludes that because the matter originated in Orphan’s Court when the grandmother petitioned to be appointed guardian of the minor’s estate and person, the matter should remain in the Orphan’s Court.
When benefits are payable directly to a minor through a petition to establish guardianship, Section 307 of the Act1 outlines the original jurisdiction of the Board. Section 307 provides “The Board may ... direct compensation payable to a child.... If there be no guardian ... of any minor ... the amount payable on account of such minor ... may be paid to such other person as the board may order and direct ... ” 77 P.S. § 542.
Moreover, our Pennsylvania Supreme Court has reiterated that the Act establishes the exclusive forum for resolving “all disputes over coverage and the payment of benefits whether they arise from actions taken by the employer, the employer’s insurance carrier, or the insurance carrier’s employees or agents.” Alston v. Saint Paul Insurance Companies, 531 Pa. 261, 268, 612 A.2d 421, 424 (1992).
Accordingly, I would find that the Board has jurisdiction over this controversy.

. 77 P.S. § 542.